  Case 5:20-cv-00001-JSM-PRL Document 1 Filed 01/02/20 Page 1 of 5 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

                              Civil Case Number: ________________

                                                   :
Tiara White,                                       :
                                                   :
                        Plaintiff,                 :
vs.                                                :
                                                   :
Global Trust Management LLC,                       :
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                                          COMPLAINT

        For this Complaint, the Plaintiff, Tiara White, by undersigned counsel, states as follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Florida Consumer

 Collection Practices Act, Fla. Stat. §§ 559.55-559.785 (“FCCPA”) in its illegal efforts to collect

 a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

 Defendant transacts business in this District and a substantial portion of the acts giving rise to

 this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Tiara White (“Plaintiff”), is an adult individual residing in Lady

Lake, Florida, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and

559.55(2).
 Case 5:20-cv-00001-JSM-PRL Document 1 Filed 01/02/20 Page 2 of 5 PageID 2



       5.      The Defendant, Global Trust Management LLC (“Global”), is a Florida business

entity with an address of 5840 West Cypress Street, Tampa, Florida 33607, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6) and

is a “creditor” as defined in 559.55(3).

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to Global for collection, or

Global was employed by the Creditor to collect the Debt.

       9.      Global attempted to collect the Debt and, as such, engaged in “communications”

as defined in 15 U.S.C. § 1692a(2).

   B. Global Engaged in Harassment and Abusive Tactics

       10.     Within the last year, Global contacted Plaintiff’s mother in an attempt to collect

the Debt.

       11.     Plaintiff’s mother informed Global that she did not recognize the Debt.

       12.     Global informed Plaintiff’s mother the account was opened by Plaintiff and

threatened to charge Plaintiff with fraud.

       13.     After speaking with Plaintiff’s mother, Global contacted Plaintiff and reiterated

its threat to charge Plaintiff with fraud and have Plaintiff put in jail.
 Case 5:20-cv-00001-JSM-PRL Document 1 Filed 01/02/20 Page 3 of 5 PageID 3



      14.     Thereafter, Plaintiff contacted Global and requested to speak with a supervisor.

      15.     The representative Plaintiff spoke stated that if Plaintiff agreed to set up an

immediate payment plan, then Global would stop the fraud investigation and would not press

charges.

  C. Plaintiff Suffered Actual Damages

      16.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

      17.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                 VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

      18.     The Plaintiff incorporates by reference Paragraphs 1 through 17 of this Complaint

as though fully stated herein.

      19.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

      20.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

      21.     The Defendant’s conduct violated 15 U.S.C. § 1692e(2) in that Defendant

misrepresented the character, amount and legal status of the debt.

      22.     The Defendant’s conduct violated 15 U.S.C. § 1692e(4) in that Defendant

threatened the Plaintiff with imprisonment if the debt was not paid.
  Case 5:20-cv-00001-JSM-PRL Document 1 Filed 01/02/20 Page 4 of 5 PageID 4



       23.     The Defendant’s conduct violated 15 U.S.C. § 1692e(5) in that Defendant

threatened to take action that could not legally be taken or that was not intended to be taken.

       24.     The Defendant’s conduct violated 15 U.S.C. § 1692e(7) in that Defendant falsely

misrepresented that the Plaintiff had committed a crime, in order to disgrace the Plaintiff.

       25.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       26.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       27.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       28.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                            COUNT II

                  VIOLATIONS OF THE FLORIDA CONSUMER
             COLLECTION PRACTICES ACT, FLA. STAT. §§ 559.55-559.785

       29.     The Plaintiff incorporates by reference Paragraphs 1 through 17 of this Complaint

as though fully stated herein.

       30.     The Defendant willfully communicated with the debtor or any member of her or

his family with such frequency as can reasonably be expected to harass the debtor or her or his

family, or willfully engaged in other conduct which can reasonably be expected to abuse or

harass the debtor or any member of her or his family, in violation of the Florida Consumer

Collection Practices Act, Fla. Stat. § 559.72(7).

       31.     The Defendant claimed, attempted, or threatened to enforce a debt when such

person knew that the debt was not legitimate or asserted the existence of some other legal right
  Case 5:20-cv-00001-JSM-PRL Document 1 Filed 01/02/20 Page 5 of 5 PageID 5



when such person knew that the right did not exist, in violation of the Florida Consumer

Collection Practices Act, Fla. Stat. § 559.72(9).

       32.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and Fla. Stat.§ 559.77;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A) and

                       Fla. Stat.§ 559.77;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                       1692k(a)(3) and Fla. Stat. § 559.77;

                   4. Punitive damages pursuant to Fla. Stat. § 559.77; and

                   5. Such other and further relief as may be just and proper.

                       TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: January 2, 2020

                                              Respectfully submitted,

                                      By      /s/ Matthew Fornaro

                                              Matthew Fornaro, Esq.
                                              Florida Bar No. 0650641
                                              11555 Heron Bay Boulevard, Suite 200
                                              Coral Springs, FL 33076
                                              Telephone: (954) 324-3651
                                              Facsimile: (954) 248-2099
                                              E-mail: mfornaro@fornarolegal.com

                                              Lemberg Law, LLC
                                              43 Danbury Road, 3rd Floor
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
